Title: To James Madison from John Graham, 13 August 1810
From: Graham, John
To: Madison, James


Dear SirDept of State 13th August 1810.
I had the Honor to receive your Letter of the 10th Inst. yesterday. Th[…] Mr Erwing was with us; but he went on to Alexandria in the afternoon, where he intended to take a Carriage for the purpose of going to Montpelier. He took with him the Letter he had for you, expecting to be at your House nearly as soon as the Mail which lea⟨v⟩es this today.
I return agreeably to your directions the Copy you sent me, of Colo Sparks Letter to the Secy of War, having taken one from it for Govr Holmes, which will be forwarded by the Mail today, with a Letter from myself stating to him that the communication is made, as he will have a part to perform in maintaining the authority of the Laws in that Section of his Territory, where the Letter was written. I have marked my Letter “confidential.”
I have the Honor to inclose Despatches from Genl Armstrong, which were received on Saturday and also a Letter from Mr Lee recieved at the same time. We have taken copies for Mr. Smith which will be forwarded to him at Bath, by the Mail which goes tomorrow.
I have been obliged to write in great haste as the Mail is waiting for my Letter. With Sentiments of the Highest Respect I have the Honor to be, Sir Your Most Obt Sert
John Graham
